Citation Nr: 0844688	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  04-23 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES


!.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2. Entitlement to service connection for malaria.  

3. Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Horrigan 


INTRODUCTION

The veteran had active service from August 1967 to August 
1969.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 2003 rating action by the RO 
that denied service connection for various disorders, to 
include PTSD, hepatitis C and malaria. 

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Malaria has not been clinically demonstrated during 
service or subsequent to discharge. 

2.  Hepatitis C has not been clinically demonstrated during 
service or subsequent to discharge.


CONCLUSIONS OF LAW

1.  Malaria was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, and 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).  

2.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, and 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2007). 




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 38 
C.F.R. § 3.159 (2007), amended VA's duties to notify and to 
assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).
	
The RO provided pre- and post- adjudication VCAA notice by 
letters dated in January 2003, May 2003,  May 2005, and March 
2006.  The notices included the type of evidence needed to 
substantiate the claims of service connection, that is: 
evidence of current disability; evidence of an injury or 
disease or event, causing an injury or disease, during 
service; and evidence of a relationship between the current 
disability and the injury or disease or event, causing an 
injury or disease, during service.

The veteran was notified that VA would obtain service medical 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency such as private medical records, or with his 
authorization VA would obtain any such records on his behalf.  
The notice of March 2006 included the general provisions for 
the effective date of the claim, that is, the date of receipt 
of the claim, and for the degree of disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (notice of the elements of the claim).

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided the content-complying VCAA notice, the claims 
were readjudicated as evidenced by the supplemental 
statements of the case dated in August 2006 and September 
2008.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service medical 
records and VA records.

The duty to assist includes providing a medical examination 
when such is necessary to make a decision on a claim.  The 
veteran has received examination regarding his claims for 
service connection for hepatitis C which provided relevant 
clinical evidence and medical opinions regarding this claim.  
No examination was provided regarding the claim for service 
connection for malaria but such is not required since the 
record contains no competent evidence showing that the 
veteran has ever had malaria.  Since this is the case and 
since the record does not indicate that there are outstanding 
medical records or other relevant evidence available but not 
yet of record, the VA has fulfilled its duty under the VCAA 
to assist the veteran in the development of his current 
claims for service connection for hepatitis C and malaria.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The service medical records, including the reports of 
entrance and separation examinations, contain no complaint, 
finding, history, treatment, or diagnosis of malaria or 
hepatitis C.  The service medical records do show that the 
veteran was treated in June 1968 with provisional diagnoses 
of hepatitis and hemolytic anemia.  The veteran was given a 
physical profile due to hemolytic anemia due to primaquine 
sensitivity which restricted him from areas were malaria was 
prevalent.  He was hospitalized in July and August 1968 for 
continued treatment of symptoms which include fever, icterus, 
abdominal pain, dark urine, jaundice, and vomiting.  Malaria 
smears were reported as negative.  The impressions included 
cholangielitic hepatitis with secondary hemolytic anemia.  
The veteran was again hospitalized from December 1968 to 
February 1969 for similar symptoms as earlier and the 
discharge diagnoses included hepatic amebic abscess and mild 
chronic focal hepatitis possibly related to Dilatin therapy.  
Service connection is currently in effect for amoebic 
hepatitis with abcess formation

After service, VA medical records indicate two 
hospitalizations during early 1973 primarily for the 
treatment of a seizure disorder with a diagnosis of chronic 
active hepatitis also noted on the initial hospitalization.  
During the hospitalizations a history of liver biopsies 
leading to a diagnosis of hepatitis during service was 
reported. Liver biopsies performed during the 
hospitalizations were negative for malaria or parasites.  At 
the time of discharge from the second hospitalization the 
diagnoses included chronic hepatitis, suspected not proven.

During a VA neurological examination in April 1975 the 
veteran gave a history of inservice malaria and hepatitis.  
No findings indicative of these disabilities were noted on 
evaluation.  Subsequent VA and private clinical records 
covering the period up to 2008 contain no finding, treatment, 
or diagnosis of hepatitis C or malaria.  

After a VA examination in April 2006 it was noted that liver 
function tests results were within normal limits.  A 
hepatitis panel revealed negative results for hepatitis A 
antibody, hepatitis B surface antigen, hepatitis B core 
antibody, and hepatitis C. 

Principles of Service Connection

Service connection may be granted for a disability which is 
the result of a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 3.303(a). 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).



Legal Analysis

On the basis of the service medical records, hepatitis C and 
malaria were not affirmatively shown during service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

And as there is no competent evidence during service or since 
service that either hepatitis C or malaria was noted or 
observed during service, the principles of service connection 
pertaining to chronicity and continuity of symptomatology 
under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 
10 Vet. App. 488, 495-96 (1997).

The veteran's assertions that he has had malaria and 
Hepatitis C during service is essentially the only evidence 
in support of these claims in the claims folder.  His 
assertions in regard to these matters do not constitute 
competent evidence regarding these claims for service 
connection.  Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer a medical opinion.  
38 C.F.R. § 3.159.  As a lay person, the veteran is not 
qualified through education, training, and expertise to offer 
an opinion on medical causation.  For this reason, the Board 
rejects the veteran's statements as competent evidence to 
substantiate the claims for service connection for malaria 
and hepatitis C.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In the absence of proof of any past or present disability due 
to hepatitis C and malaria, there is no valid claim of 
service connection for these disabilities.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 


ORDER

Service connection for malaria is denied. 

Service connection for hepatitis C is denied. 


REMAND

The record contains statements from a Counseling Therapist 
who has reported treating the veteran at a Vets Center for 
PTSD symtomatology since 2002.  However, no clinical records 
reflecting this reported treatment are in the claims folder.  
The Board notes that the latter is significant because 
records generated by facilities such as a Vet Center that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992). VA is required to obtain these records. See 38 
U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(b-c) 
(2003).

In addition, the Board notes that the veteran was afforded a 
VA psychiatric examination in August 2008 in order to 
ascertain the correct diagnosis and etiology of his 
psychiatric symptomatology. While the claims folder was 
reviewed at the time of the examination, the records 
discussed in the previous paragraph above were not available 
for review.  At the conclusion of the examination a diagnosis 
of anxiety disorder not otherwise specified was reported.  
The examiner stated that the veteran's symptoms were 
consistent with PTSD but did not meet the full diagnostic 
criteria. 

Given the absence from the record of relevant VA records at 
the time of this examination, the Board believes that the 
veteran should be afforded a further VA examination prior to 
final appellate consideration of the issue of entitlement to 
service connection for PTSD. 
 
Accordingly, the case is REMANDED for the following action:

1.  Request that the clinical records 
documenting the veteran's reported 
treatment for PTSD since 2002 at the Vet 
Center in Corpus Christi, Texas, be 
obtained and associated with the claims 
folder.

2.  Then, schedule the veteran for a VA 
psychiatric examination to determine the 
correct diagnosis of his current 
psychiatric disability. The claims folder 
should be made available to the examiner 
for review and it should be stated that 
the claims folder has been reviewed in the 
examination report. Appropriate 
psychological testing should be conducted 
and all relevant clinical findings 
reported in detail. At the conclusion of 
the examination and after a review of the 
claims folder, the examiner should render 
a medical opinion as to whether the 
whether the veteran has PTSD due to 
inservice stressor.

3.  After the above development has been 
completed, adjudicate the claim for 
service connection for PTSD.   If the 
determination remains adverse to the 
veteran, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


